Matter of Jose M.C. v Liliana C. (2017 NY Slip Op 03906)





Matter of Jose M.C. v Liliana C.


2017 NY Slip Op 03906


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Friedman, J.P., Richter, Moskowitz, Gische, Kapnick, JJ.


4029

[*1]In re Jose M. C., Petitioner-Appellant,
vLiliana C., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Ira Treuhaft, New York, for respondent.
Jay A. Maller, New York, attorney for the child.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about April 15, 2016, which dismissed the father's petition to modify a final visitation order, unanimously affirmed, without costs.
The father has failed to establish that there has been a change of circumstances such that a modification would be in the child's best interests (Matter of Luis F. v Dayhana D., 109 AD3d 731 [1st Dept 2013]). While the father maintains that he has relocated to New York, the trial court's finding to the contrary is entitled to deference. Regardless, the father does not have a residence of his own in Manhattan but sleeps on his mother's couch. The father has also failed to show that expanding visits would be in the child's best interests. The trial court found that the child's needs were being well met in the mother's primary care and that the change proposed by the father would virtually eliminate all of the mother's leisure time with the child. Moreover, the child herself, who was 13 at the time of the hearing, does not wish to see the father more frequently (see Matter of Liliana C. v Jose M.C., 128 AD3d 496 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK